     Case 2:19-cv-00594-APG-EJY Document 129 Filed 03/19/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                                DISTRICT OF NEVADA
10
11 CANDY TORRES,               )           No. 2:19-cv-00594-APG-EJY
                               )
12               Plaintiff,    )           [PROPOSED] ORDER EXTENDING
            vs.                )           DEADLINE BY ONE WEEK FOR
13                             )           FILING THE PROPOSED JOINT
      ALLAN ROTHSTEIN and KYLE )           PRETRIAL ORDER
14    PUNTNEY,                 )
                               )
15                             )
                 Defendants.   )
16                             )
                               )
17    Related Cross Complaint  )
                               )
18
19         Having considered the unopposed motion of plaintiff Candy Torres, and good
20 cause appearing therefor,
21         IT IS HEREBY ORDERED that Plaintiff's Unopposed Motion for One Week
22 Extension to File Proposed Joint Pretrial Order (ECF No. 128) is GRANTED.
23       IT IS FURTHER ORDERED that the parties shall file their proposed joint
24 pretrial order by April 2, 2021.
25
26         Dated:         19th 2021
                    March ____,
27                                       ________________________
                                         Hon. Elayna J. Youchah
28                                       United States Magistrate Judge
